Citation Nr: 1426262	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for pain involving multiple joints, to include that due to arthritis and fibromyalgia.  

2.  Entitlement to an increased rating for the service-connected gastroesophageal reflux disease (GERD) with diverticulosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1999.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the RO. 

The Board remanded these matters for additional development in May 2012.  Further development was undertaken by the RO, and the case has been returned to the Board.  The Board observes that fibromyalgia was initially considered as part of the Veteran's claim.  

However, as will be discussed, service connection is being granted for degenerative joint disease of the shoulders and patellofemoral syndrome of the knees.  As such, the Board has recharacterized the issues on appeal so as to separately consider the claim for service connection of fibromyalgia.

The Virtual VA claims file has been reviewed.  Documents in that file are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issue of an increased rating for the service-connected GERD with diverticulosis is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently demonstrated degenerative joint disease of each shoulder is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.

2.  The currently demonstrated patellofemoral syndrome of each knee is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.

3.  The Veteran is not shown to have manifested complaints or findings referable to fibromyalgia in service or for many years.  

4.  The currently demonstrated fibromyalgia is not shown to be due to an event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by degenerative joint disease of each shoulder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by patellofemoral syndrome of each knee is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's disability manifested by fibromyalgia is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2005, August 2005, March 2006, and April 2007, to the Veteran.  

These letters explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of her claims.  

The Veteran was afforded a VA examination responsive to the claims of service connection for arthritis of the multiple joints to include fibromyalgia.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

An opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examination is inadequate to decide the claim being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with her claim and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims of service connection.  Certainly, the Veteran is the best informant to describe the nature and extent of her disorders.  

For these reasons, the Board finds that VA's VCAA duties to notify and assist the Veteran have been met in this case.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The service treatment records noted complaints, treatment, and diagnoses of shoulder and knee pain during the Veteran's extensive period of active service.  (see, i.e., June 1988 medical record).  

Additionally, in June 1985, the Veteran complained of recurrent shoulder and knee pain of two years duration.  She continued to complain of unspecified arthralgias and right knee and shoulder pain throughout service.  (see, i.e., October 1985 medical records, July 1994 medical records).   

The Veteran's April 1999 Report of Medical History, for purposes of retirement, indicated that she had a history of swollen or painful joints, as well as arthritis, rheumatism, or bursitis; although she did not check the boxes regarding her knees or shoulders, complaints related to her knees were noted in the report.  

The contemporaneous Report of Medical Examination showed that a physical evaluation found that the Veteran's upper and lower extremities were normal.  

The post-service treatment records showed continued complaints and finding referable to her knees and shoulders.  

An August 2005 VA examination report indicated that the Veteran had been diagnosed with degenerative joint disease and arthralgia.  

In July 2006, the Veteran underwent right shoulder surgery for a rotator cuff repair.  

A July 2007 VA examination noted findings of degenerative arthritis of the knees and complaints of chronic pain of multiple joints, including both knees and shoulders.  She was diagnosed with fibromyalgia degenerative osteoarthritis in the knees, hips, hands, wrists and thoracic spine.  The VA examiner acknowledged that there was x-ray evidence of arthritis, and that her symptoms were suggestive of fibromyalgia.

The VA treatment records dated through September 2012 also showed a history of generalized arthralgia and unspecified degenerative joint disease.  

The post-service treatment records from Maxwell Air Force Base also showed complaints of joint pain or the right shoulder and the knees.  

Most recently, in September 2012, VA examinations reported diagnoses of fibromyalgia, patellofemoral syndrome of the knees, and degenerative joint disease of the shoulders.  The Veteran reported a history of pain and stiffness of the knees and shoulders during and since service, diagnosed as arthritis in 2006.  The VA examiner based his diagnosis of fibromyalgia on the reported diagnosis in the 2007 VA examination.

In November 2012 and January 2013 addendums, the VA examiner opined  that the patellofemoral syndrome of the knees and degenerative joint disease of the shoulders were less likely as not caused by or the result of military service because there was no documented chronic condition or documentation of treatment during active military service.  

The VA examiner also opined that fibromyalgia was less likely as not caused or aggravated by active military service because there was no documented chronic condition in service, and the earliest diagnosis of record was 2007.


Shoulders and Knees

In reviewing the entire record, the Board finds that the VA examiner's opinion is lacking in probative value in that the Veteran's in-service shoulder and knee manifestations and her complaints in connection the Report of Medical History at retirement as well as the finding in the July 2007 VA examination report were not addressed.  

Likewise, the VA examiner also did not assess the Veteran's credible lay statements of having related complaints and findings in service and thereafter.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

The Veteran is found to have provided lay assertions that tend to show that she experienced shoulder and knee manifestation that began during her long period of active service. The Board acknowledges that these exact diagnoses were not rendered in service, but finds that the evidence is in relative equipoise in showing that the current knee and shoulder disability as likely as not had their clinical onset during service.

Furthermore, the Veteran's competent and credible statements thus supports a nexus between her current degenerative joint disease of the shoulders and patellofemoral syndrome of the knees and her in-service treatment related to her shoulders and knees.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Fibromyalgia and Other Joints

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

As explained by the Federal Circuit, in order for a veteran to qualify for compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

The Veteran does not allege, nor does the evidence show, that her fibromyalgia was present in service or for many years thereafter.  She appears to assert that her joint pain during service was the initial manifestation of the fibromyalgia noted after service.  In her Substantive Appeal, she stated that she did not know the cause of her joint pain, but that there was a diagnosis of fibromyalgia in her records.  

The Board acknowledges that the Veteran is shown to have been diagnosed with fibromyalgia at the July 2007 VA examination, and again in the September 2012.  

However, a close reading establishes that the Veteran's diagnosis at the July 2007 VA examination was based on the Veteran's recent complaints.  Of note, the Veteran's symptoms have also been found to be associated with the now service-connected degenerative arthritis of various joints.  

Significantly, in a January 2013 addendum, the VA examiner opined that the fibromyalgia was not related to service on the basis that it was not diagnosed until 2007 and that there were no related complaints during service.  

Hence, on this record, service connection for fibromyalgia must be denied.  

To the extent that the Veteran reports having pain in her back, jaw, ankles, wrists, feet and toes, service connection has been granted for lumbar spinal stenosis, temporomandibular dysfunction, degenerative joint disease of the ankles, carpal tunnel syndrome of the wrists, bilateral pes planus, bilateral hallux valgus and the residuals of right and left second toe fractures.  

In addition, the Board has granted service connection for degenerative joint disease of the shoulders and patellofemoral syndrome of the knees in this decision.   

Accordingly, further action is not indicated to address the manifestations of these various joints.  



ORDER

Service connection for degenerative joint disease of the shoulders is granted.

Service connection for patellofemoral syndrome of the knees is granted.

Service connection for fibromyalgia is denied.


REMAND

Additionally, the Veteran is asserting that the symptoms of her service-connected GERD with diverticulosis are more severe than presently evaluated.  

The Board observes that the Veteran has not been evaluated for the service-connected GERD with diverticulosis since July 2007, despite ongoing treatment, and the inclusion of diverticulitis in the rating.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of her service-connected GERD with diverticulosis on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with her claims file prior to affording the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies the Veteran's VA treatment records for the period since September 2012.

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of her service-connected GERD with diverticulosis.  

Following a review of all of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is asked to account for the Veteran's recently service-connected diverticulitis, as well as her GERD with diverticulitis, as these disorders have been combined for rating purposes.  

The claims file should be made available to the examiner for review in connection with the examination.  If the examiner is able to distinguish service-connected from non-service connected pathology, that should be accomplished.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


